DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "a method of using the device according to claim 1" in Line 1 of the claim.  The method of using as well as the steps are not positively recited rather claimed passively.  Additionally, there appears to be no steps within the claim for using the device according to claim 1. It is 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest pieces of prior art are Roberge (US 20150040985 A1) in view of Morretti (US 8578977 B2). 
Regarding Claim 1:
Roberge discloses a device (1, Figure 1) for filling and withdrawing gas (Abstract) that has:
A withdrawing circuit (5, Figure 1, the bleed-off circuit is the withdrawing circuit) comprising an upstream end (15, Figure 1) provided with a storage connector (Paragraph [0067]) configured for a connection with a storage container of a pressurized gas (2, Figure 1), and a downstream end (25, Figure 1) provided with a withdrawing connector (25, Figure 1, the downstream end is the withdrawing connector) configured for a connection with a withdrawing device (6, Figure 1) for withdrawing gas at reduced pressure (Paragraph [0104]), wherein said withdrawing circuit (5, Figure 1) comprises at least one driven isolation gate (8, Figure 1) and at least one pressure regulator (9, Figure 1 and Paragraphs [0101-0103]); and 
a filling circuit (7, Figure 1) comprising an upstream end (70, Figure 1) provided with a filling connector (15, Figure 1 and Paragraph [0082], the upstream end is the filling connector as it is connected to the withdrawing circuit) configured for a connection with a source of pressurized gas for filling the storage container (2, Figure 1), and a downstream end (28, Figure 1) connected to the upstream end (15, Figure 1) of the withdrawing circuit (5, Figure 1).
	Roberge does not disclose:

an open position establishing communication between said filling duct and the upstream end of the filling circuit, and wherein the drain orifice does not coincide with the drain duct; and 
a closed position cutting off the communication between said filling 37Attorney Docket No.: 0439-000004/US/NPA duct and the upstream end of the filling circuit, and wherein the drain orifice coincides with the drain duct to establish communication between said filling duct and the leakage circuit.
	Moretti teaches a gas filling a dispensing device that has:
Wherein the filling connector (Figure 2, the filling connector is the opening in the bottom) comprises a piston (2, Figure 2, the obturator is the piston).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Roberge to include wherein the filling connector comprises a piston as taught by Moretti with the motivation to close the storage container once the storage container is filled. 
	The prior art does not disclose, fails, or make obvious:
Wherein the filling connector comprises a piston internally defining a filling duct and having at least one drain orifice opening transversely into said filling duct, wherein said piston is movable at least inside a drain body provided with a drain duct connected to a leakage circuit connected to an outside, said drain duct opening out at a periphery of the piston between two seals mounted around the piston, said piston being selectively displaceable between: 

a closed position cutting off the communication between said filling 37Attorney Docket No.: 0439-000004/US/NPA duct and the upstream end of the filling circuit, and wherein the drain orifice coincides with the drain duct to establish communication between said filling duct and the leakage circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sakai (US 5309945 A) teaches a valve assembly that has a filling circuit, a filling connector, a piston, and a piston that has a duct. 
	Zheng (US 20010029979 A1) teaches a gas control device that has a withdrawing circuit and a filling circuit. 
	Heiderman (US 20180239375 A1) teaches a gas delivery valve that has a filling connector, a piston, a piston internally defining a duct, and a circuit. 
	Collado (US 5996625 A) teaches an assembly for controlling and dispensing gas that has a storage container, a filling circuit, a withdraw circuit, an isolation valve, and a piston. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753